This bill seeks to establish certain wrongdoing in connection with the estate of one Hyman N. Levowich. The trial judge entered interlocutory decrees sustaining the defendants’ demurrers and a final decree dismissing the bill from which decrees the plaintiff appealed. The bill is clearly multifarious, alleging largely unrelated claims against various defendants. The bill alleges, inter alia, fraud and breach of an employment agreement by the decedent, improper valuation and sale of estate assets, and conflict of interest. If there is any substance to the vague and confusing allegations, they are too diverse to deal with in a single proceeding. See Poresky v. First Natl. Bank, 330 Mass. 709. Moreover, the bill and the plaintiff’s brief on appeal are almost incomprehensible.

Interlocutory decrees affirmed.


Final decree affirmed with double costs of appeal.